            Case 7:19-cv-02264 Document 1 Filed 03/13/19 Page 1 of 11



                                    United States District Court
                                              for the
                                   Southern District of New York
DITECH FINANCIAL LLC FKA GREEN                    )
TREE SERVICING LLC                                )
                                                  ) Civil Action No. 19-cv-2264
                   Plaintiff                      )
                   v.                              ) COMPLAINT
                                                  )
                                                  )
DIANNE MORAN                                      )
                                                  )
                    Defendant(s)                  )
                                                  )

      The Plaintiff, by its attorneys Gross Polowy, LLC, for its complaint against the
Defendant allege as follows:

                                           INTRODUCTION

       1.      This action is brought pursuant to New York Real Property Actions and
Proceeding Law (RPAPL) Article 13, to foreclose a Mortgage encumbering 22 Elmsford Road,
a/k/a 5 Talmadge Road, Kent, NY 10512, together with the land, buildings, and other
improvements located on the Property (“Property”). The legal description of the Property is
attached as Schedule B.


                                               PARTIES

        2.      Plaintiff is a Limited Liability Company incorporated under the laws of the State
of Delaware with its principal place of business at 1100 Virginia Drive, Suite 100A, Fort
Washington, PA 19034. Plaintiff’s members are Walter Management Holding Company LLC
and Green Tree Servicing Corporation which are both incorporated under the laws of the State of
Delaware with their principal office in the State of Pennsylvania. Walter Management Holding
Company LLC’s sole member is Green Tree Credit Solutions LLC which is incorporated in
under the laws of the State of Delaware and with its principal office in the State of Pennsylvania.
Green Tree Credit Solutions LLC’s sole member is Ditech Holding Corporation which is
incorporated in under the laws of the State of Maryland with its principal place of business in the
State of Pennsylvania. Plaintiff is the holder of the subject Note and Mortgage with delegated
authority to institute this Mortgage foreclosure action by the owner. Attached here as Schedule
A is a copy of the original note.

        3.      Defendant Dianne Moran is a citizen of New York, and the owner of the Property.
The Defendant holds an ownership interest in the Property that is subject and subordinate to
Plaintiff's Mortgage.
             Case 7:19-cv-02264 Document 1 Filed 03/13/19 Page 2 of 11




                                 STATEMENT OF JURISDICTION

       4.      Federal subject matter jurisdiction exists pursuant to 28 USC §1332 because
complete diversity exists among the Plaintiff and the Defendant and the amount in controversy,
without interest and costs, exceeds the $75,000.00.

                                                VENUE

        5.     Venue is proper pursuant to 28 USC §1391 because the Property is located in this
District and a substantial part of the events and omissions giving rise to this action occurred in
this District.

                                     FACTUAL BACKGROUND

      6.    On or about February 2, 2007, Dianne Moran executed and delivered a Note
whereby Dianne Moran promised to pay the sum of $161,000.00 plus interest on the unpaid
amount due.

       7.     As security for the payment of the Note Dianne Moran duly executed and
delivered a Mortgage, in the amount of $161,000.00 which was recorded as follows.
       Recording Date: March 7, 2007
       Book 5046/Page 148
       Putnam County Clerk

       8.     The Mortgage was subsequently assigned to Green Tree Servicing LLC. Ditech
Financial LLC was formerly known as Green Tree Servicing LLC.

        9.     The Note and Mortgage were modified by a Loan Modification Agreement
executed by Dianne Moran on January 28, 2015 and recorded June 11, 2015 in Book 6489, Page
98 in the Office of the Putnam County Clerk.

       10.     Dianne Moran failed to make payment in accordance with the terms of the Note
and Mortgage, as modified by the Loan Modification Agreement, by not making the payment
that was due on August 1, 2017 and subsequent payments.

       11.     There is now due and owing on the Note and Mortgage the following amounts:
       Principal Balance: $138,615.22
       Interest Rate: 2%
       Date Interest Accrues from: July 1, 2017
       together with late charges, monies advanced for taxes, assessments, insurance,
maintenance, and preservation of the Property, and the costs, allowances, expenses of sale, and
reasonable attorney's fees for the foreclosure. The interest rate stated above may change in
accordance with the adjustable rate feature of the Note.

       12.     In order to protect the value of the Property and its rights in the Property, the
             Case 7:19-cv-02264 Document 1 Filed 03/13/19 Page 3 of 11



Plaintiff may have to pay taxes, assessments, water charges, insurance premiums, and other
charges. Plaintiff requests that any amount it pays, together with interest, be included in the total
amount due.

        13.    Plaintiff has complied with the notice provision of the Mortgage and RPAPL
Section 1304 and filed the information required by RPAPL Section 1306. The Mortgage was
originated in compliance with all provisions of Section 595-a of the New York Banking Law and
any rules or regulations promulgated thereunder, and, if applicable, Sections 6-l or 6-m of the
Banking Law.

        14.    No action was brought to recover any part of the Mortgage debt or if any such
action is pending final judgment for Plaintiff was not rendered and it is the intent of the Plaintiff
to discontinue it.


       WHEREFORE, PLAINTIFF DEMANDS:
       a. Judgment accelerating the maturity of the debt and determining the amount due
          Plaintiff for principal, interest, late charges, taxes, assessments, insurance,
          maintenance and preservation of the Property and other similar charges, together with
          costs, allowances, expenses of sale, reasonable attorney's fees, all with interest;
       b. A referee be appointed to sell the Property at auction to the highest bidder, in
          accordance with to RPAPL Article 13;
       c. The interest of the defendant and all persons claiming by or through them be
          foreclosed and their title, right, claim, lien, interest or equity of redemption to the
          Property be forever extinguished;
       d. The Plaintiff be paid out of the sale proceeds the amounts due for principal, interest,
          late charges, taxes, assessments, insurance, maintenance and preservation of the
          Property, and other similar charges, together with costs, allowances, expenses of sale,
          reasonable attorney’s fees, all with interest, and that the sale proceeds be distributed
          in accordance with to RPAPL Article 13;
       e. The property be sold in as is condition, subject to the facts an inspection or accurate
          survey of the Property would disclose, covenants, restrictions, easements and public
          utility agreements of record, building and zoning ordinances and violations, and the
          equity of redemption of the United States of America;
       f. Plaintiff may purchase the Property at the sale;
       g. A receiver be appointed for the Property, if requested by Plaintiff;
       h. A deficiency judgment against Dianne Moran, to the extent allowable by law, for the
          amount that remains due after distribution of the sale proceeds, unless the debt was
          discharged in a bankruptcy or is otherwise uncollectable, be granted if requested by
          Plaintiff;
           Case 7:19-cv-02264 Document 1 Filed 03/13/19 Page 4 of 11



      i. If the Plaintiff possesses other liens against the Property, they not merge with the
         Mortgage being foreclosed and that Plaintiff, as a subordinate lien holder, be allowed
         to share in any surplus proceeds resulting from the sale;
      j. That the Court award Plaintiff additional relief that is just, equitable and proper.


                                                  By:
Dated: December 12, 2018                          /SJV/
       Westbury, New York                         Stephen J Vargas, Esq.
                                                  Attorneys for Plaintiff
                                                  900 Merchants Concourse, Suite 412
                                                  Westbury, New York 11590-5114
                                                  Tel.: (716)204-1700
            Case 7:19-cv-02264 Document 1 Filed 03/13/19 Page 5 of 11



                                             Schedule A

Attached hereto as Schedule A is a copy of the original note. If applicable, certain non-public
personal information has been redacted from the attached document.
Case 7:19-cv-02264 Document 1 Filed 03/13/19 Page 6 of 11
Case 7:19-cv-02264 Document 1 Filed 03/13/19 Page 7 of 11
Case 7:19-cv-02264 Document 1 Filed 03/13/19 Page 8 of 11
Case 7:19-cv-02264 Document 1 Filed 03/13/19 Page 9 of 11
           Case 7:19-cv-02264 Document 1 Filed 03/13/19 Page 10 of 11



                                  Schedule B – Legal Description

ALL THAT CERTAIN PLOT, PIECE OR PARCEL OF LAND, with the buildings and
improvements thereon erected, situate, lying and being in the Town of Kent, County of Putnam
and State of New York, and described as follows to wit:

Lots Nos. 3486, 3487, 3488, 3489, 3490, 3491, 3492 and 3493 as designated and delineated on
the maps entitled, Third Map of Lake Carmel, Town of Kent, Putnam County, New York, and
filed in the Putnam County Clerk's Office on the 2nd day of February, 1931 as Map No. 130-B8.
Case 7:19-cv-02264 Document 1 Filed 03/13/19 Page 11 of 11
